Citation Nr: 0305563	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to assignment of a higher disability rating for 
right testicular atrophy, currently rated as 0 percent 
disabling.

(The issue of entitlement to service connection for impotency 
as secondary to the service-connected disability of mumps 
will be the subject of a subsequent Board decision.) 


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1946 to December 
1947.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2002 , a 
statement of the case was issued in October 2002, and a 
substantive appeal was received in December 2002.

The Board is undertaking additional development of the issue 
of entitlement to service connection for impotence pursuant 
to the authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When 
the development has been completed, the Board will provide 
notice of the development as required by Rule of Practice 903 
(67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing this 
issue.  Matters related to entitlement to special monthly 
compensation and an apparent new claim of service connection 
for left testicle disability will be referred to the RO at 
that time. 


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as right testicular atrophy as secondary to 
the service-connected disability of mumps, is manifested by a 
moderately atrophic right testicle.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 0 percent for right testicular atrophy have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 7523 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A September 2001 RO letter effectively 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records, including a VA examination 
report from August 2002.  As the record shows that the 
veteran has been afforded a VA examination in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Moreover, no additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his right testicular 
atrophy is to be considered during the entire period from the 
initial assignment of the rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

An April 2002 rating decision granted service connection for 
right testicular atrophy as secondary to service-connected 
mumps infection at a noncompensable rate.  The present appeal 
involves the veteran's claim that the severity of his 
service-connected right testicular atrophy warrants a higher 
disability rating.  After reviewing the totality of the 
evidence, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 0 
percent at this time.

The record reflects that the veteran suffered mumps in 
service with orchitis.  The veteran's service-connected 
testicular atrophy as secondary to the service-connected 
disability of mumps was rated by the RO in the April 2002 
rating decision under Diagnostic Code 7523.  Diagnostic Code 
7523 states that complete atrophy of one testicle warrants a 
0 percent rating and complete atrophy of both testes warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 7523 
(2002).

The veteran underwent a VA examination in August 2002.  The 
examination report reflects that the veteran's testes are 
descended bilaterally.  The right testicle was noted to be 
moderately atrophic and the left testicle was noted to be 
normal in size.  Even if service connection was in effect for 
left testicle disability, the medical evidence of record 
demonstrates that the veteran currently suffers from atrophy 
of only one testicle.  Thus, a 20 percent is not warranted.  

The Board stresses to the veteran that the regulatory rating 
criteria discussed above only provides for a noncompensable 
or 0 percent rating for atrophy of one testicle.  The Board 
is bound by VA's regulations.  38 U.S.C.A. § 7104(c).  The 
only question before the Board at this time is the rating to 
be assigned for the right testicle disability.  As noted in 
the introduction, the impotency issue will be addressed by 
the Board in a subsequent decision after additional 
development, and the issues regarding the left testicle and 
special monthly compensation will be referred to the RO for 
appropriate action at that time.

As requested by the veteran, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to a compensable rating for service-connected 
right testicular atrophy is not warranted.  To this extent, 
the appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

